Exhibit 10.1

 

Stock Purchase Agreement

 

The attached Stock Purchase Agreement is identical in all material respects for
each of the 100 accredited investors who participated in the offering except as
to the parties thereto, the dates of execution, and other investment specific
details. See table below.

 



Date

Shares

$ Amount

Exact Name in Which Title is to be Held

Authorized Signature

Print Name of Signatory and Capacity in Which Signed if an Entity

Signature (if Joint Tenants or Tenants in Common)

Print Name of above Signatory

 

 

 

 

 

 

 

 

6/20/2007

50,000

$500,000.00

Hillson Partners LP

/s/ Daniel H Abramowitz

Daniel H Abramowitz, President of GP

 

 

6/22/2007

40,000

$400,000.00

Meadowbrook Opportunity Fund LLC

/s/ Michael Ragins

Michael Ragin, Manager

 

 

6/11/2007

30,000

$300,000.00

London Family Trust

/s/ Robert S London

Robert S London

/s/ Heath H London

Heath H London

6/5/2007

25,000

$250,000.00

Robert W Allen & Susan M Allen JTWROS

/s/ Robert W Allen

Robert W Allen

/s/ Susan M Allen

Susan M Allen

6/20/2007

25,000

$250,000.00

Neal Goldman

/s/ Neal Goldman

Neal Goldman

 

 

6/8/2007

25,000

$250,000.00

E H Arnold

/s/ Edward H Arnold

Edward H Arnold

 

 

6/6/2007

25,000

$250,000.00

Michael N Taglich

/s/ Michael N Taglich

Michael N Taglich

 

 

6/7/2007

25,000

$250,000.00

Robert F Taglich

/s/ Robert F Taglich

Robert F Taglich

 

 

6/13/2007

20,000

$200,000.00

Shadow Capital LLC Attn B Kent Garlinghouse

/s/ B Kent Garlinghouse

B Kent Garlinghouse, Manager

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/1/2007

20,000

$200,000.00

John R Bertsch Trust Dtd 12/4/2004 John R Bertsch Trustee

/s/ John R Bertsch

John R Bertsch, Trustee

 

 

6/19/2007

15,000

$150,000.00

Sara Bower Penn TTEE Sara Bower Penn Living Trust Dtd 4/30/02

/s/ Sara J Penn

Sara J Penn, Trustee

 

 

6/4/2007

15,000

$150,000.00

Dennis Fortin

/s/ Dennis Fortin

Dennis Fortin

 

 

6/19/2007

12,500

$125,000.00

Susan Thorstenn & Magnus Thorstenn JTWROS

/s/ Magnus G Thorstenn

Magnus G Thorstenn

/s/ Susan E Thorstenn

Susan E Thorstenn

6/15/2007

10,500

$105,000.00

Paul Seid

/s/ Paul Seid

Paul Seid

 

 

6/21/2007

10,000

$100,000.00

John L Palazzola

/s/ John L Palazzola

John L Palazzola

 

 

6/21/2007

10,000

$100,000.00

Videotape Products, Inc

/s/ John L Palazzola

John L Palazzola, President

 

 

6/12/2007

10,000

$100,000.00

Clyde Berg

/s/ Clyde Berg

Clyde Berg

 

 

6/19/2007

10,000

$100,000.00

Lighthouse Capital LLC

/s/ Lloyd B Emberg

Lloyd B Emberg, Managing Member

 

 

6/20/2007

10,000

$100,000.00

Hillson Private Partners II, LLLP

/s/ Daniel H Abramowitz

Daniel H Abramowitz, President of GP

 

 

6/21/2007

7,500

$75,000.00

Sandra L Brecher

/s/ Sandra L Brecher

Sandra L Brecher

 

 

6/5/2007

6,500

$65,000.00

William C Steele TTEE William C Steele Living Trust UAD 5-11-98

/s/ William C Steele

William C Steele

 

 

6/18/2007

6,000

$60,000.00

Keith Becker

/s/ Keith Becker

Keith Becker

 

 

6/20/2007

6,000

$60,000.00

Glenn Schabel

/s/ Glenn Schabel

Glenn Schabel

 

 

6/7/2007

5,600

$56,000.00

Alvin R Bonnette Rev Trust U A Dtd 1/31/85 Alvin R Bonnette Trustee

/s/ Alvin R Bonnette

Alvin R Bonnette, Trustee

 

 

6/7/2007

5,000

$50,000.00

Thomas J Bean

/s/ Thomas J Bean

Thomas J Bean

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/7/2007

5,000

$50,000.00

Robert G Moussa

/s/ Robert G Moussa

Robert G Moussa

 

 

6/7/2007

5,000

$50,000.00

Biscayne National Corp

/s/ Milton J Wallace

Milton J Wallace, President

 

 

6/13/2007

5,000

$50,000.00

Albert Esposito & Margaret Esposito JTWROS

/s/ Albert J Esposito

Albert J Esposito

/s/ Margaret Esposito

Margaret Esposito

6/18/2007

5,000

$50,000.00

William P Kaiser

/s/ William P Kaiser

William P Kaiser

 

 

6/15/2007

5,000

$50,000.00

Peder G Larsen and Margaret S Larsen JTWROS

/s/ Margaret S Larsen

Margaret S Larsen

/s/ Peder G Larsen

Peder G Larsen

6/19/2007

5,000

$50,000.00

Mike Taglich POA Tag/Kent Partnership F/B/O Garlinghouse/M Taglich B Taglich

/s/ Michael Taglich

Michael Taglich

 

 

6/19/2007

4,200

$42,000.00

John P Junge & Sue H Junge TTEE FBO Junge Revocable Trust UAD 12-9-91

/s/ John P Junge

John P Junge, Trustee

 

 

6/10/2007

4,200

$42,000.00

RFS Trust U/A/D 12/30/96 Richard F Sherman TTEE

/s/ Richard F Sherman

Richard F Sherman

 

 

6/11/2007

4,000

$40,000.00

Richard A Kraemer Trust U A/D 12/12/96 Richard A Kraemer TTEE

/s/ Richard A Kraemer

Richard A Kraemer, Trustee

 

 

6/13/2007

4,000

$40,000.00

David L Allen

/s/ David L Allen

David L Allen

 

 

6/17/2007

4,000

$40,000.00

Robert W Allen Jr

/s/ Robert W Allen Jr

Robert W Allen Jr

 

 

6/5/2007

3,000

$30,000.00

Mark Ravich

/s/ Mark Ravich

Mark Ravich

 

 

6/11/2007

3,000

$30,000.00

Frank M Durrance

/s/ Frank M Durrance

Frank M Durrance

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/13/2007

3,000

$30,000.00

Kenneth Bodenstein TR Kenneth Bodenstein TTEE Dtd 7/30/84

/s/ Kenneth A Bodenstein

Kenneth A Bodenstein, Trustee

 

 

5/12/2007

3,000

$30,000.00

Brian F Leonard and Martha E Leonard JT TEN WROS

/s/ Brian F Leonard

Brian F Leonard

/s/ Martha E Leonard

Martha E Leonard

6/19/2007

3,000

$30,000.00

Mark C Ladendorf & Debra Ladendorf JTWROS

/s/ Mark C Ladendorf

Mark C Ladendorf

/s/ Debra L Ladendorf

Debra L Ladendorf

6/5/2007

3,000

$30,000.00

B Roy Smith & Joyce L Smith JTWROS

/s/ Roy Smith

Roy Smith

/s/ Joyce Smith

Joyce Smith

6/22/2007

2,800

$28,000.00

Arthur H Finnel

/s/ Arthur H Finnel

Arthur H Finnel

 

 

6/21/2007

2,800

$28,000.00

Harvey Bibicoff and Jacqueline Bibicoff Trustees of the Bibicoff Family Trust
Dtd May 16, 2000

/s/ Harvey Bibicoff

Harvey Bibicoff, Trustee

 

 

6/1/2007

2,800

$28,000.00

Michael P Hagerty

/s/ Michael P Hagerty

Michael P Hagerty

 

 

6/5/2007

2,800

$28,000.00

Robert Whitfield Donegan

/s/ Robert W Donegan

Robert W Donegan

 

 

6/14/2007

2,800

$28,000.00

Stephen Friedland and Linda Friedland JTWROS

/s/ Stephen Friedland

Stephen Friedland

/s/ Linda Friedland

Linda Friedland

6/20/2007

2,800

$28,000.00

James B Deutsch & Deborah M Deutsch JTWROS

/s/ James B Deutsch

James B Deutsch

/s/ Deborah M Deutsch

Deborah M Deutsch

6/5/2007

2,800

$28,000.00

Donald McCulloch & Jacqueline McCulloch JTWROS

/s/ Donald McCulloch

Donald McCulloch

/s/ Jacqueline McCulloch

Jacqueline McCulloch

6/4/2007

2,500

$25,000.00

Raymond M Beebe & Joan D Beebe JTWROS

/s/ Raymond M Beebe

Raymond M Beebe

/s/ Joan P Beebe

Joan P Beebe

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/14/2007

2,500

$25,000.00

Albert C Esposito Brooke Crowley Esposito JT TEN

/s/ Albert C Esposito

Albert C Esposito

/s/ Brooke V Crowley

Brooke V Crowley

6/14/2007

2,500

$25,000.00

Dr Baldev S Brar & Dr Gurmukh K Brar JT TENWROS

/s/ Baldev S Brar

Baldev S Brar

/s/ Gurmukh K Brar

Gurmukh K Brar

6/21/2007

2,500

$25,000.00

Robert G Paul

/s/ Robert G Paul

Robert G Paul

 

 

6/4/2007

2,500

$25,000.00

Applebaun Family LTD Partners Irving Applebaum General Ptnr

/s/ Irvine Applebaum

Irvine Applebaum, General Partner

 

 

6/11/2007

2,100

$21,000.00

IRA FBO Russel J Bernier Pershing LLC as Custodian Rollover Account

/s/ Russell J Bernier

Russell J Bernier

 

 

6/5/2007

2,000

$20,000.00

Lawrence Kane

/s/ Larry Kane

Larry Kane

 

 

6/8/2007

2,000

$20,000.00

SEP FBO John Stevens Pershing LLC as Custodian

/s/ John Stevens

John Stevens

 

 

6/11/2007

2,000

$20,000.00

T Mark Sledge

/s/ T Mark Sledge

T Mark Sledge

 

 

6/12/2007

2,000

$20,000.00

William Kehl

/s/ William W Kehl

William W Kehl

 

 

6/5/2007

2,000

$20,000.00

Angus Bruce Lauralee Bruce

/s/ Angus Bruce

Angus Bruce

/s/ Lauralee Bruce

Lauralee Bruce

6/8/2007

1,500

$15,000.00

SEP FBO Ronald C Hintz Pershing LLC as Custodian

/s/ Ronald C Hintz

Ronald C Hintz

 

 

6/8/2007

1,500

$15,000.00

IRA FBO Arthur Resnikoff Pershing LLC as Custodian Rollover Account

/s/ Arthur Resnikoff

Arthur Resnikoff

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/5/2007

1,400

$14,000.00

Jeffrey L Sadar & Barbara A Sadar JTWROS

/s/ Jeffrey L Sadar

Barbara A Sadar

/s/ Barbara A Sadar

 

6/6/2007

1,400

$14,000.00

Terry E Hagen and Dawn R Hagen as JTWROS

/s/ Terry E Hagen

Terry E Hagen

/s/ Dawn R Hagen

Dawn R Hagen

6/5/2007

1,400

$14,000.00

Tad Wilson

/s/ Tad Wilson

Tad Wilson

 

 

6/14/2007

1,400

$14,000.00

Robert B Cashion

/s/ Robert B Cashion

Robert B Cashion

 

 

6/18/2007

1,400

$14,000.00

John W Crow

/s/ John W Crow

John W Crow

 

 

6/16/2007

1,400

$14,000.00

Wulf Paulick & Renate Paulick JTWROS

/s/ Wulf Paulick

Wulf Paulick

/s/ Renate Paulick

Renate Paulick

6/15/2007

1,400

$14,000.00

Steve Redmon & Brenda Redmon JT TEN WROS

/s/ Steve Redmon

Steve Redmon

/s/ Breda Redmon

Breda Redmon

6/19/2007

1,400

$14,000.00

Kenneth J Feroldi Nancy J Feroldi JTWROS

/s/ Nancy J Feroldi

Nancy J Feroldi

/s/ Kenneth J Feroldi

Kenneth J Feroldi

6/19/2007

1,400

$14,000.00

IRA FBO Angel Rosario Pershing LLC as Custodian Rollover Account

/s/ Angel Rosario

Angel Rosario

 

 

6/19/2007

1,400

$14,000.00

David J Larkworthy TOD Dtd 1/20/06

/s/ David Larkworthy

David Larkworthy

 

 

6/20/2007

1,400

$14,000.00

Samuel L Box & Lisa Marsh Box JT TEN WROS

/s/ Samuel L Box

Samuel L Box

/s/ Lisa M Box

Lisa M Box

6/18/2007

1,400

$14,000.00

Elliot D Cohen & Bonnie S Cohen JTWROS

/s/ Elliot D Cohen

Elliot D Cohen

/s/ Bonnie S Cohen

Bonnie S Cohen

6/19/2007

1,400

$14,000.00

Peter S Gold

/s/ Peter S Gold

Peter S Gold

 

 

6/21/2007

1,400

$14,000.00

Ronald Courey

/s/ Ronald Courey

Ronald Courey

 

 

6/5/2007

1,200

$12,000.00

Paul Berko

/s/ Paul Berko

Paul Berko

 

 

6/22/2007

1,000

$10,000.00

David G Linville

/s/ David G Linville

David G Linville

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

6/15/2007

1,000

$10,000.00

Joseph F Domenice

/s/ Joseph F Domenice

Joseph F Domenice

 

 

6/5/2007

1,000

$10,000.00

Darrell Frost

/s/ Darrell Frost

Darrell Frost

 

 

6/5/2007

1,000

$10,000.00

Charles M Thompson

/s/ Charles M Thompson

Charles M Thompson

 

 

6/7/2007

1,000

$10,000.00

Dr Richard V Nuttall & Annetta Mets Nuttall JTWROS

/s/ Richard V Nuttall

Richard V Nuttall

/s/ Annetta Mets Nuttall

Annetta Mets Nuttall

6/12/2007

1,000

$10,000.00

Barbara Susca

/s/ Barbara Susca

Barbara Susca

 

 

6/15/2007

1,000

$10,000.00

Walter E Beisler

/s/ Walter E Beisler

Walter E Beisler

 

 

6/15/2007

1,000

$10,000.00

Michael L Smith & Larry E Smith JT TEN WROS

/s/ Michael L Smith

Michael L Smith

/s/ Larry E Smith

Larry E Smith

6/12/2007

1,000

$10,000.00

Joseph Martha

/s/ Joseph A Martha

Joseph A Martha

 

 

6/8/2007

1,000

$10,000.00

Bart & Wendy Baker JTWROS

/s/ Bart Baker

Bart Baker

/s/ Wendy Baker

Wendy Baker

6/16/2007

1,000

$10,000.00

Mark Bourque

/s/ Mark S Bourque

Mark S Bourque

 

 

6/13/2007

1,000

$10,000.00

Tom C Mina

/s/ Thomas C Mina

Thomas C Mina

 

 

6/15/2007

1,000

$10,000.00

Ann B Oldfather

/s/ Ann B Oldfather

Ann B Oldfather

 

 

6/15/2007

1,000

$10,000.00

Ronald D Cowan

/s/ Ronald D Cowan

Ronald D Cowan

 

 

6/15/2007

1,000

$10,000.00

Powell Family Limited Partners C/O Ron Powell

/s/ Ron Powell

Ron Powell, General Partner

 

 

6/15/2007

1,000

$10,000.00

John J Resich Jr TTEE John J Resich Jr RET Trust

/s/ John J Resich

John J Resich

 

 

6/17/2007

1,000

$10,000.00

Mary M Schnurer

/s/ Mary M Schnurer

Mary M Schnurer

 

 

6/19/2007

1,000

$10,000.00

Stephen C Radocchia

/s/ Stephen Radocchia

Stephen Radocchia

 

 

6/19/2007

1,000

$10,000.00

John Faure

/s/ John P Faure

John P Faure

 

 

6/19/2007

1,000

$10,000.00

Thomas R Jennett & Jodi K Jennett JT TEN WROS

/s/ Thomas R Jennett

Thomas R Jennett

/s/ Jodi K Jennett

Jodi K Jennett

6/21/2007

1,000

$10,000.00

Mavin J Loutsenhizer

/s/ Marvin J Loutsenhizer

Mavin J Loutsenhizer

 

 

6/4/2007

1,000

$10,000.00

Valdemar Skov

/s/ Valdemar A Skov

Valdemar A Skov

 

 

6/1/2007

1,000

$10,000.00

Peter Carroll & Maureen Carroll JT/WROS

/s/ Peter Carroll

Peter Carroll

/s/ Maureen Carroll

Maureen Carroll

 

 

 

 

 

--------------------------------------------------------------------------------



PARK CITY GROUP, INC.

STOCK PURCHASE AGREEMENT

 


--------------------------------------------------------------------------------



 

 

STOCK PURCHASE AGREEMENT

PARK CITY GROUP, INC.

STOCK PURCHASE AGREEMENT (as amended or supplemented from time to time, this
“Agreement”) made as of ___________________, 2007, between PARK CITY GROUP,
INC., a Nevada corporation, with its principal offices at 3160 Pinebrook Rd,
Utah 84098 (the “Company”) and the undersigned (the “Subscriber”).

W I T N E S S E T H :

WHEREAS, the Company desires to issue, in a private placement, shares of Series
A Convertible Preferred Stock, $0.01 par value per share (the “Preferred Stock”)
at a price equal to $10.00 per share (as defined in the Memorandum), with a
minimum aggregate purchase price of $1,000,000 (the “Minimum Amount”) of
Preferred Stock and a maximum aggregate purchase price of $3,500,000 (the
“Maximum Amount”) of Preferred Stock;

WHEREAS, Subscriber desires to acquire the number of shares of Preferred Stock
(the “Shares”) having an aggregate purchase price set forth on the signature
page hereof (the “Purchase Price”) together with warrants in the form attached
hereto as Exhibit A (the “Warrants”) exercisable for 1,000 shares of common
stock for each $14,000 in purchase price of Preferred Stock (the Shares and
accompanying Warrants being herein referred to as the “Securities”).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.

SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER.

1.1.         Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company the
Shares for the Purchase Price and the Company agrees to sell such Shares and
issue Warrants in the amount referred to above to the Subscriber for the
Purchase Price, subject to the Company’s right to sell to the Subscriber such
lesser number of Shares (and issue a correspondingly smaller number of Warrants)
as it may, in its sole discretion, deem necessary or desirable. As the Company
will not issue fractional Shares, each Subscriber will be issued that number of
whole Shares which the Purchase Price will purchase (to the extent accepted),
rounded down to the next whole Share. Any portion of the Purchase Price not
applied to the purchase of Shares will be returned to the Subscriber, without
interest. The Purchase Price is payable, at or prior to the closing of this
Agreement, by wire transfer, subject to collection, as set forth in the
“INSTRUCTIONS TO SUBSCRIBERS” contained in the Subscription Documents Booklet of
which this Agreement is a part.

1.2.        The Subscriber recognizes that the purchase of the Securities
involves a high degree of risk in that (i) the Securities have not been
registered under the Securities Act of 1933, as amended (“1933 Act”), and the
Company has no obligation to register the Securities,

 

2

 


--------------------------------------------------------------------------------



 

except as set forth in Section 3 of this Agreement; (ii) an investment in the
Securities is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company; (iii) the
Subscriber may not be able to liquidate the Subscriber’s investment; and (iv)
the Subscriber could sustain the loss of Subscriber’s entire investment. Such
risks are more fully set forth in the Company’s Confidential Private Placement
Memorandum dated May 31, 2007, including the Exhibits thereto (as amended or
supplemented from time to time, collectively, the “Memorandum”).

1.3.        The private placement of the Shares by the Company (the “Private
Placement Offering”) pursuant to the Memorandum shall continue for a period
commencing on the date of the Memorandum and ending on the date set forth in the
Memorandum.

1.4.        Treasury Department Circular 230 Disclosure. To ensure compliance
with Treasury Department Circular 230, the Subscriber is hereby notified that:
(i) any discussion of U.S. Federal tax issues in this Agreement or the
Memorandum is not intended or written to be relied upon, and cannot be relied
upon, by the Subscriber for the purpose of avoiding penalties that may be
imposed on the Subscriber under the Internal Revenue Code of 1986, as amended
(the “Code”); (ii) such discussion is included herein by the Company in
connection with the promotion or marketing (within the meaning of Circular 230)
by the Company of the transactions or matters addressed herein or therein; and
(iii) the Subscriber should seek advice based on its particular circumstances
from an independent tax advisor.

 

1.5.

The Subscriber represents as follows:

(a)          The Subscriber represents that the Subscriber is an Accredited
Investor (as defined in Rule 501 of Regulation D promulgated under the 1933 Act)
as indicated by the Subscriber’s responses to the Confidential Investor
Questionnaire, a copy of which is included in the Subscription Documents
Booklet, and that the Subscriber is able to bear the economic risk of investment
in the Securities. The Subscriber is not an officer, director or “affiliate” (as
defined in Rule 403 under the 1933 Act) of the Company.

(b)          The Subscriber acknowledges that the Subscriber has significant
prior investment experience, including investment in non-listed and
non-registered securities. The Subscriber recognizes the highly speculative
nature of this investment. The Subscriber acknowledges that the Subscriber has
carefully read the Memorandum, including but not limited to, the Company’s
Registration Statement on Form SB-2/A filed on January 19, 2007, Current Report
on Form 8-K filed on March 26, 2007, and Quarterly Report on Form 10-QSB for the
period ended March 31, 2007, and fully understands the contents thereof, and the
Subscriber has not received any other offering literature or prospectus and no
representations or warranties have been made to the Subscriber by the Company or
its employees, affiliates or agents, other than the representations set forth in
the Memorandum.

(c)          The Subscriber acknowledges that the Securities were not offered to
the Subscriber by any means of general solicitation or general advertising. In
that regard, the Subscriber is not subscribing for the Securities: (i) as a
result of, or subsequent to, becoming aware of any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium, generally available electronic communication, broadcast over

 

3

 


--------------------------------------------------------------------------------



 

television or radio or generally available to the public on the internet or
worldwide web; (ii) as a result of, or subsequent to, attendance at a seminar or
meeting called by any of the means set forth in (i) above; or (iii) as a result
of, or subsequent to, any solicitations by a person not previously known to the
Subscriber in connection with investment in securities generally.

(d)          The Subscriber hereby acknowledges that the Private Placement
Offering and the Memorandum have not been reviewed by the Securities and
Exchange Commission (the “SEC”) or by a state securities regulator because it is
intended to be a nonpublic offering pursuant to Sections 4(2) and 4(6) of the
1933 Act and Regulation D promulgated thereunder. The Subscriber represents and
warrants that the Securities are being purchased for the Subscriber’s own
account, for investment purposes only and not for distribution or resale to
others. The Subscriber agrees that the Subscriber will not sell or otherwise
transfer the Securities unless they are registered under the 1933 Act or unless
an exemption from such registration is available.

(e)          The Subscriber understands that the Securities have not been
registered under the 1933 Act by reason of a claimed exemption under the
provisions of the 1933 Act which depends, in part, upon the Subscriber’s
investment intention. In this connection, the Subscriber understands that it is
the position of the SEC that the statutory basis for such exemption would not be
present if the Subscriber’s representation merely meant that the Subscriber’s
present intention was to hold the Securities for a short period, such as the
capital gains period of tax statutes, for a deferred sale, for a market rise,
assuming that a market develops, or for any other fixed period. The Subscriber
realizes that, in the view of the SEC, a purchase now with an intent to resell
after a pre-determined amount of time would represent a purchase with an intent
inconsistent with the Subscriber’s representations and warranties to the
Company, and the SEC might regard such a sale or disposition as a deferred sale
to which such exemptions are not available.

(f)           The Subscriber understands that Rule 144 (the “Rule”) promulgated
by the SEC under the 1933 Act requires, among other conditions, a one (1) year
holding period prior to the resale (in limited amounts) of securities acquired
in a non-public offering without having to satisfy the registration requirements
under the 1933 Act. The Subscriber understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended, or
its dissemination to the public of any current financial or other information
concerning the Company, as is required by the Rule as one of the conditions of
its availability. The Subscriber understands and hereby acknowledges that the
Company is the only entity that can register the Securities (and the common
stock issuable upon conversion or exercise thereof) under the 1933 Act and that
the Company is under no obligation to register the same under the 1933 Act, with
the exception of certain registration rights set forth in Section 3 of this
Agreement. The Subscriber acknowledges that the Company may, if it desires,
permit the transfer of the Securities out of the Subscriber’s name only when the
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the 1933 Act or any applicable state “blue
sky” laws and subject to the provisions of Section 1.4(g) of this Agreement.

 

4

 


--------------------------------------------------------------------------------



 

 

(g)          The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Securities stating that they are
“restricted securities” (as defined in the Rule) and may only be publicly
offered and sold pursuant to an effective registration statement filed with the
SEC or pursuant to an exemption from the registration requirements.

(h)          The Subscriber understands that the Company will review this
Agreement and the Confidential Investor Questionnaire; and it is further agreed
that the Company reserves the unrestricted right to reject or limit any
subscription for any reason or for no reason and to close the Private Placement
Offering at any time.

(i)           The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Agreement is the
Subscriber’s principal residence, if the Subscriber is an individual, or its
principal business address, if the Subscriber is a corporation or other entity.

(j)           The Subscriber and its advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from the Company concerning
the Company and the Private Placement Offering, and all such questions, if any,
have been answered to the full satisfaction of the Subscriber and its advisors,
if any; and the Company shall provide the Subscriber or its advisors, if any,
with the opportunity to ask additional questions of and receive answers (all of
which information shall be limited to information in the public realm) from the
Company concerning the Company during the period which the Subscriber owns the
Shares.

(k)          The Subscriber is not relying on the Placement Agent or the Company
with respect to any legal or tax considerations involved in the purchase,
ownership and disposition of the Shares.

(l)           The Subscriber has such knowledge and expertise in financial and
business matters that the Subscriber is capable of evaluating the merits and
risks involved in an investment in the Shares. All information that the
Subscriber has provided concerning the Subscriber and the Subscriber’s financial
position (including, without limitation, information in this Agreement or in the
Confidential Investor Questionnaire included in the Subscription Documents
Booklet) is true, correct and complete.

(m)         The Subscriber has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; and this Agreement is a
legally binding obligation of the Subscriber in accordance with its terms.

(n)          Except as set forth in the Memorandum no representations or
warranties have been made to the Subscriber by the Company, the Placement Agent
(as defined in the Memorandum) or any of their respective agents, employees or
affiliates and in entering into this transaction, the Subscriber is not relying
on any information, other than that contained in the Memorandum or the results
of an independent investigation by the Subscriber.

(o)          The Subscriber agrees that the Subscriber will not sell or
otherwise transfer the Shares unless they are registered under the 1933 Act and
applicable state “blue sky” laws or unless an exemption from such registration
is available. The Subscriber represents and

 

5

 


--------------------------------------------------------------------------------



 

warrants that (i) the Subscriber has adequate means of providing for the
Subscriber’s current needs and possible personal contingencies; (ii) the
Subscriber has no need for liquidity in this investment; (iii) the Subscriber is
able to bear the substantial economic risk of an investment in the Shares for an
indefinite period; and (iv) at the present time the Subscriber could afford a
complete loss of such investment.

(p)          It is understood that all documents, records and books pertaining
to this investment have been made available for the inspection by the
Subscriber’s attorney and/or accountant and the Subscriber, and that the books
and records of the Company will be available upon reasonable notice during
business hours at its principal place of business.

(q)          The Subscriber acknowledges and agrees that any changes made by the
Subscriber to any of the documents delivered to the Subscriber in connection
with the Private Placement Offering shall not be effective unless the Company
consents to such changes.

(r)           The Subscriber understands that it and its representative(s) could
be subject to fines, penalties and other liabilities under applicable securities
laws if the Subscriber or its representative(s), while in possession of any
material, non-public information that may be contained in the Memorandum, trade
in the Common Stock or other securities of the Company or communicate such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to trade in such Common Stock or other
securities. The Subscriber agrees that it and its representative(s) will refrain
from trading in the Common Stock or other securities of the Company until such
time as they are no longer prohibited from trading in such Common Stock or other
securities under all applicable securities laws (whether because the Company has
publicly disclosed all material information in the Memorandum, the Memorandum no
longer containing material non-public information or otherwise).

(s)           In the event that the Subscriber is acting as agent,
representative or nominee for another party (each, a “Beneficial Owner”), the
Subscriber understands and acknowledges that the representations, warranties and
agreements made herein are made by the Subscriber: (i) with respect to the
Subscriber; and (ii) with respect to each Beneficial Owner of the Shares
subscribed for hereby. The Subscriber represents and warrants that he, she or it
has all requisite power and authority from said Beneficial Owner(s) to execute
and perform the obligations under this Agreement and has anti-money laundering
policies and procedures in place reasonably designed to verify the identity of
each Beneficial Owner and the sources of each Beneficial Owner’s funds. Such
policies and procedures are properly enforced and are consistent with anti-money
laundering/OFAC laws (as defined below) such that the Company may rely on this
representation. The Subscriber agrees, except to the extent specifically
prohibited by applicable law, to indemnify the Company, the Placement Agent and
their respective officers and agents for any and all costs, fees and expenses
(including reasonable legal fees and disbursements) in connection with any
damages resulting from the Subscriber’s or any Beneficial Owner’s
misrepresentation or misstatement contained herein, or the assertion of the
Subscriber’s lack of proper authorization from each Beneficial Owner of the
Shares subscribed for hereby to enter into this Agreement or perform the
obligations thereof.

 

6

 


--------------------------------------------------------------------------------



 

 

(t)           Prospective Subscribers should check the Treasury Department’s
Office of Foreign Assets Control (“OFAC”) website at http://www.treas.gov/ofac
before making the following representations.

The Subscriber represents that the Purchase Price was not directly or indirectly
derived from activities that may contravene U.S. Federal, state and
international laws and regulations, including anti-money laundering laws.

OFAC prohibits, among other things, the engagement in transactions with, and the
provisions of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website.

The Subscriber hereby represents and warrants, to the best of its knowledge,
that none of:

 

(i)

the Subscriber;

 

(ii)

any person controlling, controlled by or under common control with, the
Subscriber;

 

(iii)

if the Subscriber is a privately held entity, any person having a beneficial
interest in the Subscriber; or

 

(iv)

any person for whom the Subscriber is acting as agent or nominee in connection
with this investment

(A) is a country, territory, individual or entity named on an OFAC list, or is
an individual or entity that resides or has a place of business in a country or
territory named on such lists;

(B) is a senior foreign political figure1, or any immediate family member2 or
close associate3 of a senior foreign political figure within the meaning of the
Department of Treasury’s Guidance on Enhanced Scrutiny for Transactions That May
Involve

 

_________________________

1              A “senior foreign political figure” is defined as a current or
former senior official in the executive, legislative, administrative, military
or judicial branches of a non-U.S. government (whether elected or not), a senior
official of a major non-U.S. political party, or a senior executive of a
non-U.S. government-owned corporation. In addition, a “senior foreign political
figure” includes any corporation, business or other entity that has been formed
by, or for the benefit of, a senior foreign political figure.

2 

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

3              A “close associate” of a senior foreign political figure is a
person who is widely and publicly known to maintain an unusually close
relationship with the senior foreign political figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 

7

 


--------------------------------------------------------------------------------



 

the Proceeds of Foreign Official Corruption4 and as referenced in the USA
PATRIOT Act of 2001, as amended (the “Patriot Act”);5 or

(C) is a “foreign shell bank”6 and does not transact business with a “foreign
shell bank”.

The Subscriber agrees to notify the Company promptly should the Subscriber
become aware of any change in the information set forth in these
representations.

The Subscriber understands that the Company may not accept any portion of the
Purchase Price if the Subscriber cannot make the representation set forth above
or if the information provided to the Company is incomplete or is deemed
suspicious.

If the Subscriber is an investment entity, then the Subscriber hereby represents
and warrants to the Company that the Subscriber is aware of the requirements of
the Patriot Act, the regulations administered by OFAC and other applicable U.S.
Federal, state or non-U.S. anti-money laundering laws and regulations (as
amended, collectively, the “anti-money laundering/OFAC laws”). The Subscriber
further warrants and represents that it has anti-money laundering policies and
procedures in place reasonably designed to verify the identity of its beneficial
owners and/or underlying investors (as applicable) and their sources of funds.
Such policies and procedures are properly enforced and are consistent with the
anti-money laundering/OFAC laws. The Subscriber hereby warrants to the Company
that, to the best of its knowledge, the Subscriber’s beneficial owners and/or
underlying investors (as applicable) are not individuals, entities or countries
that may subject the Company to criminal or civil violations of any anti-money
laundering/OFAC laws. The Subscriber hereby acknowledges and agrees that the
Company, or any other party on behalf of the Company, may be required and shall
be entitled to reveal any information regarding the Company and the Subscriber’s
investment in the Company, including details of the Subscriber’s identity, to
their regulators and/or any other government agency within their jurisdiction,
as they shall, in their sole and absolute discretion, consider appropriate.

 

2.

TERMS OF SUBSCRIPTION.

The Private Placement Offering of the Shares is being made on a “best efforts”
basis as more particularly set forth in the Memorandum.

 

3.

REGISTRATION RIGHTS.

3.1.        As soon as possible after the Final Closing Date, but in no event
later than 45 days after the Final Closing Date (regardless of whether the
Maximum Amount of Shares shall have been sold), the Company shall, at its sole
cost and expense, file a registration

 

_________________________

4              For a more extensive discussion of the preceding terms and
definitions, see
http://www.federalreserve.gov/boarddocs/srletters/2001/sr0103a1.pdf.

5             The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56 (2001).

6 

A “foreign shell bank” is a foreign bank that does not have a physical presence
in any country.

 

 

8

 


--------------------------------------------------------------------------------



 

statement (as amended or supplemented from time to time, the “Registration
Statement”) on the appropriate form under the 1933 Act with the SEC covering all
of the shares of common stock issuable upon conversation or exercise of the
Securities or upon exercise of the Placement Agent Warrant as described in the
Memorandum (the “Registrable Securities”) for all holders thereof, time being of
the essence. The Company will use best efforts to have the Registration
Statement declared effective, and to keep the Registration Statement effective
until the earlier of (x) two years after the Final Closing Date, (y) the date
when all the Registrable Securities have been sold or (z) the date on which the
Registrable Securities may be sold without any restriction pursuant to the Rule
144. If the Registration Statement is not filed within 45 days after the Final
Closing Date, the Company will pay to each Investor a cash amount of two percent
(2.0%) of such Investor’s Purchase Price investment. In addition, if the
Registration Statement is not declared effective, or the Registrable Securities
may not be sold without any restriction pursuant to the Rule 144, within 180
days after the filing date, the Company will pay to each Investor a cash amount
of two percent (2.0%) of such Investor’s Purchase Price (to the extent accepted)
for each thirty (30) day period, or any part thereof, beyond such 180 day
period, until the Registration Statement is declared effective. The maximum cash
payments to each Investor pursuant to these provisions are twelve percent
(12.0%) of such Investor’s Purchase Price, as the case may be.

3.2.        In the event the Company effects any registration under the 1933 Act
of any Registrable Securities pursuant to Section 3.1 or 3.7 of this Agreement,
the Company shall indemnify, to the extent permitted by law, and hold harmless
each person whose Registrable Securities are included in such registration
statement (each, a “Seller”), any underwriter, any officer, director, employee
or agent of any Seller or underwriter, and each other person, if any, who
controls any Seller or underwriter within the meaning of Section 15 of the 1933
Act, against any losses, claims, damages, liabilities, judgment, fines,
penalties, costs and expenses, joint or several, or actions in respect thereof
(collectively, the “Claims”), to which each such indemnified party becomes
subject, under the 1933 Act or otherwise, insofar as such Claims arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the registration statement or prospectus or any amendment or
supplement thereto or any document filed under a state securities or blue sky
law (as amended or supplemented from time to time, collectively, the
“Registration Documents”) or insofar as such Claims arise out of or are based
upon the omission or alleged omission to state in any Registration Document a
material fact required to be stated therein or necessary to make the statements
made therein not misleading, and will reimburse any such indemnified party for
any legal or other expenses or disbursements reasonably incurred by such
indemnified party in investigating or defending any such Claim; provided that
the Company shall not be liable in any such case to a particular indemnified
party to the extent such Claim is based upon an untrue statement or alleged
untrue statement of a material fact or omission or alleged omission of a
material fact made in any Registration Document in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such indemnified party specifically for use in the preparation of such
Registration Document.

3.3.        In connection with any registration statement in which a Seller is
participating, such Seller, severally and not jointly, shall indemnify, to the
extent permitted by law, and hold harmless the Company, each of its directors,
each of its officers who have signed such registration statement, each other
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act, each other Seller and each underwriter, any officer,

 

9

 


--------------------------------------------------------------------------------



 

director, employee or agent of any such other Seller or underwriter and each
other person, if any, who controls such other Seller or underwriter within the
meaning of Section 15 of the 1933 Act against any Claims to which each such
indemnified party may become subject under the 1933 Act or otherwise, insofar as
such Claims (or actions in respect thereof) are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Document, or insofar as any Claims are based upon the omission or alleged
omission to state in any Registration Document a material fact required to be
stated therein or necessary to make the statements made therein not misleading,
and will reimburse any such indemnified party for any legal or other expenses or
disbursements reasonably incurred by such indemnified party in investigating or
defending any such claim; provided, however, that such indemnification or
reimbursement shall be payable only if, and to the extent that, any such Claim
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Registration Document in reliance
upon and in conformity with written information furnished to the Company by such
Seller specifically for use in the preparation thereof.

3.4.        Any person entitled to indemnification under Section 3.2 or 3.3 of
this Agreement shall notify promptly the indemnifying party in writing of the
commencement of any Claim if a claim for indemnification in respect thereof is
to be made against an indemnifying party under this Section 3.4, but the
omission of such notice shall not relieve the indemnifying party from any
liability which it may have to any indemnified party otherwise than under
Section 3.2 or 3.3 of this Agreement, except to the extent that such failure
shall materially adversely affect any indemnifying party or its rights
hereunder. In case any action is brought against the indemnified party and it
shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in, and, to the extent that
it chooses, to assume the defense thereof with counsel reasonably satisfactory
to the indemnified party; and, after notice from the indemnifying party to the
indemnified party that it so chooses, the indemnifying party shall not be liable
for any legal or other expenses or disbursements subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the Claim within
twenty (20) days after receiving notice from the indemnified party that the
indemnified party believes it has failed to do so; (ii) if the indemnified party
who is a defendant in any action or proceeding which is also brought against the
indemnifying party reasonably shall have concluded that there are legal defenses
available to the indemnified party which are not available to the indemnifying
party; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there are legal defenses available
to such party or parties which are not available to the other indemnified
parties or to the extent representation of all indemnified parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct) and the indemnifying party shall be liable for any reasonable expenses
therefor; provided, that no indemnifying party shall be subject to any liability
for any settlement of a Claim made without its consent (which may not be
unreasonably withheld, delayed or conditioned). If the indemnifying party
assumes the defense of any Claim hereunder, such indemnifying party shall not
enter into any settlement without the consent of the indemnified party if such
settlement attributes liability to the indemnified party.

 

10

 


--------------------------------------------------------------------------------



 

 

3.5.        If for any reason the indemnity provided in Section 3.2 or 3.3 of
this Agreement is unavailable, or is insufficient to hold harmless, an
indemnified party, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of any Claim in such
proportion as is appropriate to reflect the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other from
the transactions contemplated by this Agreement. If, however, the allocation
provided in the immediately preceding sentence is not permitted by applicable
law, or if the indemnified party failed to give the notice required by Section
3.4 of this Agreement, then each indemnifying party shall contribute to the
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the indemnifying party and the indemnified party, as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable in respect of any Claim shall be deemed to include any legal or other
expenses or disbursements reasonably incurred by such indemnified party in
connection with investigating or defending any such Claim. Notwithstanding the
foregoing, no underwriter or controlling person thereof, if any, shall be
required to contribute, in respect of such underwriter’s participation as an
underwriter in the Private Placement Offering, any amount in excess of the
amount by which the total price at which the Registrable Securities underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages which such underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The obligation
of any underwriters to contribute pursuant to this Section 3.5 shall be several
in proportion to their respective underwriting commitments and not joint.

3.6.        The provisions of Section 3.2 through 3.5 of this Agreement shall be
in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

3.7.        If and whenever the Company is required by the provisions of this
Section 3 to use its best efforts to register any Registrable Securities under
the 1933 Act, the Company shall, as expeditiously as possible under the
circumstances:

(a)          Prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its best efforts to cause such
registration statement to become effective as soon as possible after filing and
remain effective.

(b)          Subject to Section 3.1 of this Agreement, prepare and file with the
SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement current and

 

11

 


--------------------------------------------------------------------------------



 

effective and to comply with the provisions of the 1933 Act, and any regulations
promulgated thereunder, with respect to the sale or disposition of all
Registrable Securities covered by the registration statement required to effect
the distribution of the securities, but in no event shall the Company be
required to do so for a period of more than two (2) years following the
effective date of the registration statement.

(c)          Furnish to the Sellers participating in the offering, applicable
copies (in reasonable quantities) of summary, preliminary, final, amended or
supplemented prospectuses, in conformity with the requirements of the 1933 Act
and any regulations promulgated thereunder, and other documents as reasonably
may be required in order to facilitate the disposition of the securities, but
only while the Company is required under the provisions hereof to keep the
registration statement current.

(d)          Use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions of the United States as the Sellers
participating in the offering shall reasonably request, and do any and all other
acts and things which may be reasonably necessary to enable each participating
Seller to consummate the disposition of the Registrable Securities in such
jurisdictions.

(e)          Notify each Seller selling Registrable Securities, at any time when
a prospectus relating to any such Registrable Securities covered by such
registration statement is required to be delivered under the 1933 Act, of the
Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and promptly prepare and furnish to each such Seller selling
Registrable Securities a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

(f)           As soon as practicable after the effective date of the
registration statement, and in any event within eighteen (18) months thereafter,
make generally available to the Sellers participating in the offering an
earnings statement (which need not be audited) covering a period of at least
twelve (12) consecutive months beginning after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act, including, at the Company’s option, Rule 158
thereunder. To the extent that the Company files such information with the SEC
in satisfaction of the foregoing, the Company need not deliver the above
referenced earnings statement to the Seller.

(g)          Upon request, deliver promptly to counsel of each Seller
participating in the offering copies of all correspondence between the SEC and
the Company, its counsel or auditors and all memoranda relating to discussions
with the SEC or its staff with respect to the registration statement and permit
each such Seller to do such investigation at such Seller’s sole cost and
expense, upon reasonable advance notice, with respect to information contained
in or omitted from the registration statement as it deems reasonably necessary.
Each

 

12

 


--------------------------------------------------------------------------------



 

Seller agrees that it will use its best efforts not to interfere unreasonably
with the Company’s business when conducting any such investigation and each
Seller shall keep any such information received pursuant to this Section 3
confidential.

(h)          Provide a transfer agent and registrar located in the United States
for all such Shares covered by such registration statement not later than the
effective date of such registration statement.

(i)           Pay all Registration Expenses (as defined below) incurred in
connection with a registration of Registrable Securities, whether or not such
registration statement shall become effective; provided that each Seller shall
pay all underwriting discounts, commissions and transfer taxes, and their own
counsel and accounting fees, if any, relating to the sale or disposition of such
Seller’s Registrable Securities pursuant to such registration statement. As used
herein, “Registration Expenses” means any and all reasonable and customary
expenses incident to performance of or compliance with the registration rights
set forth herein, including, without limitation, (i) all SEC and stock exchange
or National Association of Securities Dealers, Inc. (“NASD”) registration and
filing fees, (ii) all fees and expenses of complying with state securities or
blue sky laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities but no other expenses of or disbursements by the underwriters or
their counsel), (iii) all printing, messenger and delivery expenses, and (iv)
the reasonable fees and disbursements of counsel for the Company and the
Company’s independent public accountants.

(j)           Pay all NASD filing expenses (including NASD filing fees and legal
fees of counsel to the Placement Agent in connection with such filing) incurred
in connection with filings that are required by Rule 2710 of the NASD so that
NASD members (including without limitation the Placement Agent) may resell
Registrable Securities pursuant to an effective registration statement without
further filings under such rule by them.

3.8.        The Company acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section 3 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its obligations and agreements contained in this Section 3 may be
specifically enforced. In the event that the Company shall fail to file such
registration statement when required pursuant to Section 3.1 of this Agreement
or to keep any registration statement effective as provided in this Section 3 or
otherwise fails to comply with its obligations and agreements in this Section 3,
then, in addition to any other rights or remedies the Registered Holders may
have at law or in equity, including, without limitation, the right of
rescission, the Company shall indemnify and hold harmless the Registered Holders
from and against any and all manner or loss which they may incur as a result of
such failure. In addition, the Company shall also reimburse the Registered
Holders for any and all reasonable legal fees, expenses and disbursements
incurred by them in enforcing their rights pursuant to this Section 3,
regardless of whether any litigation was commenced; provided, however, that the
Company shall not be liable for the fees and expenses of more than one law firm,
which firm shall be designated by the Placement Agent.

 

13

 


--------------------------------------------------------------------------------



 

 



 

4.

MISCELLANEOUS.

4.1.        All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given (a) when
delivered by hand, (b) one (1) business day after the business day of
transmission if sent by telecopier (with receipt confirmed), provided that a
copy is mailed by certified mail, return receipt requested, or (c) one (1)
business day after the business day of deposit with the carrier, if sent for
next business day delivery by Express Mail, Federal Express or other recognized
express delivery service (receipt requested), in each case addressed to the
Company at the address indicated on the first page of this Agreement marked
“Attention: Randy Fields” and to the Subscriber at the Subscriber’s address
indicated on the last page of this Agreement (or to such other addresses and/or
telecopier numbers as a party may designate as to itself by notice to the other
parties).

4.2.        This Agreement shall not be changed, modified or amended except by a
writing signed by the parties, and this Agreement may not be discharged except
by performance in accordance with its terms or by a writing signed by the
parties.

4.3.        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

4.4.         Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York without regard to New York conflict of law rules. The
parties hereby agree that any dispute which may arise between them arising out
of or in connection with this Agreement shall be adjudicated before a court
located in New York and they hereby submit to the exclusive jurisdiction of the
courts of the State of New York and of the Federal courts in New York with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the sale of the Shares
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in case of the address set forth below or such other address as a party shall
furnish in writing to the other parties.

4.5.        This Agreement may be executed in counterparts. Upon the execution
and delivery of this Agreement by the Subscriber, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of the Shares
as herein provided; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other subscribers and to add
and/or to delete other persons as subscribers.

 

14

 


--------------------------------------------------------------------------------



 

 

4.6.        The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

4.7.        It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

4.8.        The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

*** THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK ***

 

 

15

 


--------------------------------------------------------------------------------



 

 

ALL INVESTORS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the parties have executed this Agreement on
_____________________, 2007.

 

_________ Shares x $10.00 per Share = $_______________ (minimum subscription =
$10,000)

 

                                          
                                          
                                          
                                                               

Exact Name in Which Title is to be Held

 

                                          
                                          
                                          
                                                               

(Authorized Signature)

 

 

 

  

Print Name of Signatory and Capacity in which

Signed if an Entity

 

 

 

  

Signature (if Joint Tenants or Tenants in Common)

 

                                          
                                          
                                          
                                               

Print Name of above Signatory

 

SUBSCRIPTION ACCEPTED:

PARK CITY GROUP, INC.

By: ___________________________

Name:

Title:

 

Date:___________________________

_______________________________

Aggregate Purchase Price Accepted

 

16

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

Form of Warrant

 

 

 

17

 

 

 